DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 09/04/2019 and 01/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Saito et al. (EP 1900951).
	Regarding claim 1, Saito et al. discloses:
A shaft (1b, Fig 1)-to-hub (7) connection, comprising: 
a hub element (8) including a hub (7); and 
a shaft element (5) which includes at least one first longitudinal region which is disposed in at least one second longitudinal region of the hub (7, Fig 2 and annotated Fig 3 below) and by way of a longitudinal press-fit (abstract) that includes the longitudinal regions is connected to the hub element (7) at least in a rotationally-fixed manner (Fig 3), 
wherein the longitudinal press-fit includes at least one first excess region having a first excess (by 24,121, Fig 3) and, so as to follow the first excess region in a circumferential direction of the shaft element (Fig 4), 
at least one second excess region having a second excess that is smaller in relation to the first excess (see annotated Fig 3 below).

    PNG
    media_image1.png
    625
    833
    media_image1.png
    Greyscale


Regarding claim 2/1, Saito et al. discloses wherein the longitudinal press-fit, so as to follow the second excess region in the circumferential direction of the shaft (1b) element has at least one third excess region (by 123a, Fig 4) having a third excess that is different in relation to the second excess (see annotated Fig 3 above).

Regarding claim 3/1, Saito et al. discloses wherein the first excess region (24, Fig 3) in the circumferential direction of the shaft element extends across a first angle (since it is perpendicular to 23a), and the second excess region (see annotated Fig 3 above) in the circumferential direction of the shaft element extends across a second angle (since 22 is sloped differently than 23a) that differs from the first angle.

Regarding claim 4/2, Saito et al. discloses wherein the first excess region (24, Fig 3) in the circumferential direction of the shaft element extends across a first angle (since it is perpendicular to 23a), and the second excess region (see annotated Fig 3 above) in the circumferential direction of the shaft element extends across a second angle (since 22 is sloped differently than 23a) that differs from the first angle.

Regarding claim 5/1, Saito et al. discloses wherein at least one intermediate region (by 18a,20b, Fig 4) in which the shaft element (1b) is spaced apart from the hub (7) element in a radial direction of the shaft element is disposed so as to be between the excess regions in the circumferential direction of the shaft element.

Regarding claim 6/4, Saito et al. discloses wherein at least one intermediate region (23, Fig 3) in which the shaft element (1b) is spaced apart from the hub element (7) in a radial direction of the shaft element is disposed so as to be between the excess regions in the circumferential direction of the shaft element see annotated Fig 3 above, and Fig 4).

Regarding claim 7/1, Saito et al. discloses wherein the shaft element (1b) is connected in a rotationally-fixed manner to the hub element (7) exclusively by way of the longitudinal press-fit (Saito et al. are silent regarding other means of securing the parts).

Regarding claim 8/6, Saito et al. discloses wherein the shaft element (1b) is connected in a rotationally-fixed manner to the hub element (7) exclusively by way of the longitudinal press-fit (Saito et al. are silent regarding other means of securing the parts).

Regarding claim 9/1, Saito et al. discloses wherein the hub element (7) is configured as part of a rotor of an electric machine (“Detailed description of preferred embodiments” – para 5).

Regarding claim 10/8, Saito et al. discloses wherein the hub element (7) is configured as part of a rotor of an electric machine (“Detailed description of preferred embodiments” – para 5).
Regarding claim 11/1, Saito et al. discloses wherein the shaft element (1b) is configured as a shaft of an electric machine (“Detailed description of preferred embodiments” – para 5).

Regarding claim 12/8, Saito et al. discloses wherein the shaft element (1b) is configured as a shaft of an electric machine (“Detailed description of preferred embodiments” – para 5).

Regarding claim 13, Saito et al. discloses:
A drive train for a motor vehicle (pre-amble, patentable weight not given), comprising: 
at least one shaft (1b, Fig 1)-to-hub (7) connection which comprises a hub element (8) including a hub  (7) and a shaft element (5) which has a first longitudinal region which is disposed in at least one second longitudinal region of the hub (7, Fig 2 and annotated Fig 3 above) and by way of a longitudinal press-fit (abstract) that includes the longitudinal regions is connected to the hub element (7) at least in a rotationally-fixed manner (Fig 3), 
wherein the longitudinal press-fit includes at least one first excess region having a first excess (by 24,121, Fig 3) and, so as to follow the first excess region in a circumferential direction of the shaft element (Fig 4), 
at least one second excess region having a second excess that is smaller in relation to the first excess (see annotated Fig 3 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834